UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: July 9, 2014 CINCINNATI BELL INC. (Exact Name of Registrant as Specified in its Charter) Ohio 001-8519 31-1056105 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 221 East Fourth Street Cincinnati, OH 45202 (Address of Principal Executive Office) Registrant's telephone number, including area code: (513)397-9900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On July 9, 2014, Cincinnati Bell Inc. (the “Company”) delivered a notice to The Bank of New York Mellon, as trustee (the “Trustee”) under the Indenture dated as of March 15, 2010 (the “Indenture”), among the Company, the subsidiary guarantors party thereto and the Trustee, governing the Company’s 8¾% Senior Subordinated Notes due 2018 (the “Notes”), notifying the Trustee of its election to redeem (the “Redemption”) on August 8, 2014 (the “Redemption Date”) a portion of the outstanding Notes equal to an aggregate principal amount of $325,000,000, at a redemption price of 104.375% of the principal amount of the Notes to be redeemed together with accrued and unpaid interest on such Notes to the Redemption Date and instructing the Trustee to provide notice of the Redemption to holders of the Notes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CINCINNATI BELL INC. Date: July 9, 2014 By: /s/Christopher J. Wilson Name: Christopher J. Wilson Title: Vice President, General Counsel and Secretary
